DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gigas et al. (US 7168848, hereinafter Gigas) in view of Tien et al. (US PGPub 2010/0046323, hereinafter Tien) and Capp (US PGPub 2002/0027175, hereinafter Capp).
Regarding claim 1, Gigas discloses a magnetic impeller comprising:
a rotatable element (figures 2 and 3) comprising a magnetic element (driven magnet 32; “magnets” in figure 3) and a post (post 36 and 46);
a plurality of blades (impeller 22), wherein the plurality of blades comprise first and second blades (at least two blades can be seen) capable of rotation with the rotatable element to maintain their relative positional relationship (see figures 2 and 3);
wherein the magnetic impeller is adapted to mix a fluid retained within a vessel (see figures 1 and 4), wherein the magnetic impeller is decoupled from the vessel (column 2, lines 25-29).
Gigas is silent to an overmolded ring disposed about a perimeter of the rotatable element.  Tien teaches a magnetic impeller (figures 3-6) comprising an overmolded ring (coating 14, seen to form a ring in figures 3, 6, and 14) disposed about a perimeter of a rotatable element (paragraph 0012, “rotation of a magnetic stirring element”).  To one or ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gigas with the overmolded ring of Tien for the purpose of preventing corrosion of the element by providing an inert coating for it (Tien: paragraph 0140).
Gigas is silent to a plug adapted to retain the plurality of blades on the post, although it is noted that the invention of Gigas likely does not fall apart during use, and 
With respect to the first blade being disposed above the second blade, Gigas discloses in a different embodiment a magnetic impeller including first and second blades wherein the first blade is disposed above the second blade (figure 4, impellers 124).  To one of ordinary skill it the art before the effective filing date of the claimed invention, it would have been obvious to have provided the blades of Gigas with this arrangement for the purpose of increasing mixing by providing agitation force at different levels within the fluid.
Regarding claim 2, Gigas is silent to at least one of the blades having a non-rectilinear cross-sectional profile adapted to generate lift in the fluid.  Tien teaches blades (figure 10, blades 418) having a non-rectilinear cross-sectional profile adapted to generate lift in a fluid (paragraph 0095, “the stirring element may be more capable of achieving levitation”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Gigas with the blades of Tien because such a simple substitution of one known blade for another would have provided no unexpected results, as evidenced by the capability of both blades to produce movement in a fluid.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 3, Gigas is silent to the magnetic element comprising a neodymium magnet.  Tien teaches a magnetic element comprising a neodymium magnet (paragraph 0137, “the magnets comprise neodymium, and can be understood to be neodymium magnets”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the 
Regarding claim 4, Gigas discloses a mixing assembly comprising a vessel (figure 1, tank 16) and a magnetic impeller disposed therein (see figure 1).  The combination of Gigas, Tien, and Capp renders obvious the magnetic impeller of claim 1 (see rejection of claim 1 above).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gigas et al. (US 7168848, hereinafter Gigas) in view of Tien et al. (US PGPub 2010/0046323, hereinafter Tien), Tojo et al. (US 5599175, hereinafter Tojo), and Capp (US PGPub 2002/0027175, hereinafter Capp).
Regarding claim 5, Gigas discloses a magnetic impeller comprising:
a magnetic element (figure 2, driven magnet 32; figure 3, “magnets”);
a rotatable element (see figures 2 and 3) comprising a post (posts 36 and 46), wherein the rotatable element has a proximal end and an opposite distal end (see figures 2 and 3), and
a plurality of blades (impeller 22), comprising first and second blades capable of rotation with the rotatable element to maintain their relative positional relationship (see figures 2 and 3),
wherein the magnetic impeller is adapted to mix a fluid retained within a vessel (see figures 1 and 4), wherein the magnetic impeller is decoupled from the vessel ((column 2, lines 25-29)).

Gigas is silent to a contact flange comprising at least two ribbed portion.  Tojo teaches a magnetic impeller (figure 1) having, on a surface of its distal end, a contact flange comprising at least two ribbed portions (blade parts 42 as seen in figure 2A).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Gigas with the ribbed flange of Tojo for the purpose of providing additional fluid movement with additional blade structures (as the flange in Tojo does).
Gigas is silent to a plug adapted to retain the plurality of blades on the post, although it is noted that the invention of Gigas likely does not fall apart during use, and thus the blades are retained on the post by some structure.  Capp teaches a mixing element having a post (figure 2, spindle 114) and blades (auger 92) wherein the blades are retained on the post by a plug (nut 124; paragraph 0050).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Gigas with the plug of Capp for the purpose of securely connecting the blades to the post (Capp: paragraph 0050).
With respect to the first blade being disposed above the second blade, Gigas discloses, in a different embodiment, a magnetic impeller including first and second blades wherein the first blade is disposed above the second blade (figure 4, impellers 124).  To one of ordinary skill it the art before the effective filing date of the claimed invention, it would have been obvious to have provided the blades of Gigas with this arrangement for the purpose of increasing mixing by providing agitation force at different levels within the fluid.
Regarding claim 6, Gigas is silent to ribbed portions.  Tojo teaches a magnetic impeller (figure 1) having, on a surface of its distal end, a contact flange comprising at least two ribbed portions that lie along generally straight lines (blade parts 42 as seen in figure 2A).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Gigas with the ribbed flange of Tojo for the purpose of providing additional fluid movement with additional blade structures (as the flange in Tojo does).
Regarding claim 7, Gigas is silent to a contact flange.  Tojo is relied upon, as above, to teach a flange, and further to teach a contact flange (figure 2B, blade parts 42 on lower side of rotator 4) having a maximum thickness at a central portion of the distal end (thickness can be seen in figure 2B) and that extends along the length of a rotatable element and has an arcuate shape (see figure 3A).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Gigas with the ribbed flange of Tojo for the purpose of providing additional fluid movement with additional blade structures (as the flange in Tojo does).
Regarding claim 8, Gigas is silent to ribbed portions.  Tojo teaches a magnetic impeller (figure 1) having a contact flange with ribbed portions wherein a first of the at least two ribbed portions intersects a second of the at least two ribbed portions (figure 2B, blade parts 42 on lower side of rotator 4) at a 90° angle (ribbed portions can be seen to be perpendicular in figure 2A; claim 3, “right angles”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Gigas with the ribbed flange of Tojo for the 
Regarding claim 9, Gigas is silent to a contact flange.  Tojo is relied upon, as above, to teach a flange and further to teach a contact flange (figure 2B, blade parts 42 on lower side of rotator 4) that is unitary with the distal end of the rotatable element (column 1, lines 66-67, "a blade part formed on...the base").  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Gigas with the ribbed flange of Tojo for the purpose of providing additional fluid movement with additional blade structures (as the flange in Tojo does).
Regarding claim 10, Gigas is silent to at least one of the blades having a non-rectilinear cross-sectional profile adapted to generate lift in the fluid.  Tien teaches blades (figure 10, blades 418) having a non-rectilinear cross-sectional profile adapted to generate lift in a fluid (paragraph 0095, “the stirring element may be more capable of achieving levitation”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Gigas with the blades of Tien because such a simple substitution of one known blade for another would have provided no unexpected results, as evidenced by the capability of both blades to produce movement in a fluid.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 11, Gigas is silent to the magnetic element comprising a neodymium magnet.  Tien teaches a magnetic element comprising a neodymium magnet (paragraph 0137, “the magnets comprise neodymium, and can be understood .
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freude et al. (US PGPub 2005/0213428, hereinafter Freude) in view of Rains (US 5378062, hereinafter Rains), Gigas et al. (US 7168848, hereinafter Gigas), Tien et al. (US PGPub 2010/0046323, hereinafter Tien) and Capp (US PGPub 2002/0027175, hereinafter Capp).
Regarding claim 12, Freude discloses a mixing assembly comprising:
a modular cart system comprising a first cart (figure 1A, tank guide system 10) and a second holder (docking station 16),
a first cart adapted to receive a vessel (tank 14) and a magnetic impeller comprising an overmolded ring comprising a post, the overmolded ring disposed within the vessel, and a plurality of blades, comprising first and second blades capable of rotation with the rotatable element to maintain their relative positional relationship (paragraph 0017, “a magnetically driven, bottom-mount, submerged mixer”; the Examiner notes that the vessel and impeller with an overmolded ring, post, and blades are not positively claimed in claim 12; only that the cart be adapted to, or capable of, receiving such a vessel and impeller; the cart of Freude would clearly be capable of receiving a vessel having any sort of magnetic impeller, including, for example, the 
a second holder adapted to receive a magnetic drive (drive magnet 22) selectively adapted to drive the magnetic impeller, wherein the first cart is adapted to couple with the second holder so that the magnetic drive is in a proper location for driving the magnetic impeller (as shown in figure 1B).
Freude is silent to the second holder being a second cart.  Rains teaches a holder that is a cart (figure 1, system 10 includes wheels 56, and is thus considered a cart) and is adapted to receive a magnetic drive (figure 1, drive magnet 22) selectively adapted to drive a magnetic impeller (magnetic mixer assembly 30).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second holder of Freude with wheels such that it would be a cart for the purpose of providing easy mobility of the magnetic drive between different mixing tanks.
Regarding claim 13, Freude discloses the first cart (figure 1A, tank guide system 10) comprising a first complimentary feature (figure 2, tank guide 18) and the second holder (docking station 16) comprises a second complimentary feature (plate 38 and wheels 40) adapted to align with the first complimentary feature (as seen in figure 1B).  Freude is silent to the second holder being a second cart.  Rains is relied upon, as above, to teach a wheeled second holder that is considered to be a cart.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second holder of Freude with wheels such that 
Regarding claim 14, Freude discloses a first cart (figure 1A, tank guide system 10) adapted to move independently of a second holder (docking station 16).  Because the tank guide system is on wheels, it is clearly capable of independent movement.  Rains is relied upon, as above, to teach a wheeled second holder that is considered to be a cart.  Because the cart of Rains is wheeled, it is clearly capable of independent movement.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second holder of Freude with wheels such that it would be a cart for the purpose of providing easy mobility of the magnetic drive between different mixing tanks.
Regarding claim 15, Freude discloses a locking mechanism (figure 2, latch assembly 48) adapted to lock the second holder within the first cart (as seen in figure 1B).  Rains is relied upon, as above, to teach a wheeled second holder that is considered to be a cart.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second holder of Freude with wheels such that it would be a cart for the purpose of providing easy mobility of the magnetic drive between different mixing tanks.
Regarding claim 16, Freude discloses a magnetic impeller (paragraph 0017, “a magnetically driven, bottom-mount, submerged mixer”), but does not explicitly disclose a rotatable element and a plurality of blades coupled to the rotatable element.  Rains teaches a magnetic impeller (figure 2, impeller 36) having a rotatable element (column 2, line 33, "rotates the impeller") and a plurality of blades coupled to the rotatable 
Regarding claim 17, Freude is silent to at least one of the blades having a non-rectilinear cross-sectional profile adapted to generate lift in the fluid.  Tien teaches blades (figure 10, blades 418) having a non-rectilinear cross-sectional profile adapted to generate lift in a fluid (paragraph 0095, “the stirring element may be more capable of achieving levitation”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the impeller of Freud with the blades of Tien because such a simple substitution of one known blade for another would have provided no unexpected results, as evidenced by the capability of both blades to produce movement in a fluid.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 18, Freude and Rains both teach rotatable elements including magnetic elements (Freude: paragraph 0017, “a magnetically driven, bottom-mount, submerged mixer”; Rains: figure 1, driven magnet 40), but are silent to the magnetic element comprising a neodymium magnet.  Tien teaches a magnetic element comprising a neodymium magnet (paragraph 0137, “the magnets comprise neodymium, and can be understood to be neodymium magnets”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to 
Regarding claim 19, Freude discloses a plurality of first carts (paragraph 0008, “one or more portable tanks”; figure 1A, tank guide system 10), each adapted to couple with the second holder (docking station 16) so that the magnetic drive (drive magnet 22) is in the proper location for driving the magnetic impeller (paragraph 0017, “a magnetically driven, bottom-mount, submerged mixer”) of the first cart coupled to the second holder (see figure 1B).  Rains is relied upon, as above, to teach a wheeled second holder that is considered to be a cart.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second holder of Freude with wheels such that it would be a cart for the purpose of providing easy mobility of the magnetic drive between different mixing tanks.
Regarding claim 20, Freude discloses a first cart (figure 1A, tank guide system 10) comprising a stand (frame defined by guide rails 42 and brackets 44 and 46) adapted to accommodate a plurality of vessels having different sizes.  Based on the figures, it can be seen that the frame would be fully capable of being attached to a variety of different tanks of different sizes.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
The Applicant argues that the cited reference do not teach a first blade disposed above a second blade.  The Examiner respectfully disagrees.  As stated in the above rejections, Gigas discloses, in a different embodiment, a magnetic impeller including first and second blades wherein the first blade is disposed above the second blade (figure 4, impellers 124).  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774